DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see Remarks filed 4/25/2022 with respect to claim(s) 1-3 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
Applicant’s arguments, see Remarks filed 4/25/2022, with respect to the 112b rejection of claims 15 (and claims dependent therefrom) regarding the insufficient antecedent basis of the terms “said right proximal link” and “said left proximal link” have been fully considered and are persuasive in light of Applicant’s amendment to remove the recited limitations from the claim.  The 112b rejection of claims 15 (and claims dependent therefrom) has been withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spivey (US 2012/0199632 A1)
Regarding claim 1, Spivey discloses: A surgical instrument (see Fig. 127), comprising: a surgical end effector (end effector 6012, see Fig. 127) comprising an end effector frame assembly (tab 6027 attaching the end effectors 6012 to the closure tube 6042, see Fig. 127); and a proximal shaft segment defining a shaft axis (proximal closure tube 6040, see Fig. 127), wherein said proximal shaft segment is attached to said end effector frame assembly by an articulation system (elongated shaft assembly 6008, seen to comprise closure tube assembly 6009, see Figs. 129-130, see also Paragraph 356) to facilitate articulation of said end effector frame assembly relative to said proximal shaft segment about an articulation axis that is transverse to said shaft axis (see Paragraph 356 mentioning the closure tube assembly 6009 allows the end effector to be deflected along an axis transverse to the longitudinal axis), wherein said articulation system comprises: a first link (distal closure tube 6042, see Fig. 130) comprising: a first link proximal end pivotally coupled to said proximal shaft segment (see Examiner’s Diagram of Fig. 130_Proximal below illustrating wherein the first link has a proximal end that is able to pivot about pin designated “Proximal Link Pivot Pin”); and a first link distal end (see Examiner’s Diagram of Fig. 130_Proximal below), and wherein said articulation system further comprises: a second link (distal closure tube 6042, see Fig. 130), comprising: a second link proximal end pivotally coupled to said first link distal end (see Examiner’s Diagram of 130_Distal below showing second link proximal end coupled to first link distal end at pin labeled as “Distal Link Coupled to Proximal Link”); and a second link distal end (see Examiner’s Diagram of Fig. 130_Distal below indicating the distal end of the second link as “Distal Link”) pivotally coupled to said end effector frame (see Fig. 27 showing a pivotal connection between 2027 on 2024 and 2045 on 2042, see also Paragraphs 222-223 355 – noting that end effector 6012 is similar to end effector 20212 unless otherwise stated. End effector link pins are seen to be the pins on the tab 2027 in Fig. 27, seen to be the same connection on tab 6027 which couple the entire distal closure tube 6042 (including the arms) to the tab), and wherein said articulation system further comprises an axially movable articulation actuator (articulation cables 6146, 6150, 6152 and 6144, see Fig. 128, see also Paragraph 361) operably interfacing with said first link at a location between said first link proximal end and said first link distal end to apply articulation motions thereto (see Fig. 128 showing the articulation cables extending between the first link proximal and distal ends to apply articulation motions thereto), and wherein axial movement of said axially movable articulation actuator only in a proximal axial direction causes articulation of said end effector frame assembly in a first articulation direction and articulation of said axially movable articulation actuator only in a distal axial direction causes articulation of said end effector frame assembly in a second articulation direction (moving articulation cables in an initial direction causes deflection of the end effector in a first direction, and wherein moving the same cables a direction opposite the initial direction will cause deflection of the end effector in a second direction that is opposite the first direction)

    PNG
    media_image1.png
    345
    593
    media_image1.png
    Greyscale

Examiner’s Diagram of Fig. 130_Proximal

    PNG
    media_image2.png
    315
    374
    media_image2.png
    Greyscale

Examiner’s Diagram of Fig. 130_Distal
Regarding claim 2, Spivey discloses the invention of claim 1, Spivey further discloses wherein said first link comprises: a right proximal link (see Examiner’s Diagram of Fig. 130_Proximal above showing the first link having both a right proximal link and left proximal link on opposing sides of the longitudinal axis labeled by the term “Right Link Proximal End”), comprising: a right proximal link proximal end pivotally coupled to said proximal shaft segment on a right side of said shaft axis (see Examiner’s Diagram of Fig. 130_Proximal above showing wherein the right proximal link proximal end being pivotally coupled to the proximal closure tube on a right side of said shaft axis by the “Proximal Link Pin” as illustrated in the Examiner’s Diagram above, when viewed from a lateral perspective of the proximal closure tube that defines the longitudinal axis – it is noted that the recitation of “a right side” has been interpreted to mean any right side from any orientation of the three-dimensional proximal closure tube that defines the longitudinal axis); and -2-312344211.1Application Serial No. 16/885,820Amendment dated April 25, 2022a right proximal link distal end (see Examiner’s Diagram of Fig. 130_Proximal above), and wherein said first link further comprises: a left proximal link (see Examiner’s Diagram of Fig. 130_Proximal above showing a left proximal link seen to be on the opposing side of the longitudinal axis as the element labeled “Right Link Proximal End”), comprising: a left proximal link proximal end pivotally coupled to said proximal shaft segment on a left side of said shaft axis (see Examiner’s Diagram of Fig. 130_Proximal above showing wherein the left proximal link proximal end being pivotally coupled to the proximal closure tube on a left side of said shaft axis by the “Proxima Link Pin” as illustrated in the Examiner’s Diagram above, when viewed from a lateral perspective of the proximal closure tube that defines the longitudinal axis – it is noted that the recitation of “a left side” has been interpreted to mean any left side from any orientation of the three-dimensional proximal closure tube that defines the longitudinal axis); and a left proximal link distal end (see Examiner’s Diagram of Fig. 130_Proximal above), wherein said second link proximal end is pivotally coupled to said right proximal link distal end and said left proximal link distal end (see Examiner’s Diagram of Fig. 130_Distal above showing the second link proximal ends pivotally connected to the first link distal ends by the pin labeled as “Distal Link Coupled to Proximal Link”), wherein said axially movable articulation actuator operably interfaces with said right proximal link at a right pivot location on said right proximal link between said right proximal link proximal end and said right proximal link distal end, and wherein said axially movable articulation actuator operably interfaces with said left proximal link at a left pivot location on said left proximal link between said left proximal link proximal end and said left proximal link distal end (see Fig. 128 showing the articulation cables extending between the first link proximal and distal ends and said second link proximal and distal to apply articulation motions thereto)
Regarding claim 3, Spivey discloses the invention of claim 2, Spivey further discloses wherein said axially movably articulation actuator pivotally interfaces with said right proximal link at said right pivot location, and wherein said axially movable articulation actuator pivotally interfaces with said left proximal link at said left pivot location (see Fig. 128 showing articulation cables extending between the first and second links as both right and left pivot locations in order to actuate the device along two different axes both parallel to the longitudinal axis when viewing the anvil from above, and transverse to the longitudinal axis when viewed from a lateral perspective, see also Paragraph 356)
Regarding claim 4, Spivey discloses the invention of claim 2, Spivey further discloses wherein said second link proximal end is pivotally coupled to said right proximal link distal end and said left proximal link distal end (see Examiner’s Diagram of Fig. 130_Distal above showing the second link proximal ends coupled to the first link distal ends by a pin labeled as “Distal Link Coupled to Proximal Link”)
Regarding claim 5, Spivey discloses the invention of claim 4, Spivey further discloses wherein said second link proximal end spans transversely across said shaft axis and is pivotally coupled to said right proximal link distal end and said left proximal link distal end (see Examiner’s Diagram of Fig. 130_Distal above showing both second link proximal ends coupled to both first link distal ends by a pin labeled as “Distal Link Coupled to Proximal Link” and spans transversely across the shaft axis at all orientations)
Regarding claim 6, Spivey discloses the invention of claim 5, Spivey further discloses wherein said second link proximal end is centrally disposed between said right proximal link distal end and said left proximal link distal end (see Examiner’s Diagram of Fig. 130_Distal above showing the second link proximal ends disposed between the boundaries of the first link distal ends without extending beyond the lateral bounds of the first link distal ends)
Regarding claim 13, Spivey discloses the invention of claim 1, Spivey further discloses wherein said second link is U-shaped (see Examiner’s Diagram of Fig. 130_U-Shape below showing wherein the proximal portion of the second link comprises a U-shape).

    PNG
    media_image3.png
    354
    403
    media_image3.png
    Greyscale

Examiner’s Diagram of Fig. 130_U-Shape
Regarding claim 14 Spivey discloses the invention of claim 1, Spivey further discloses wherein said second link distal end comprises: a left second link arm coupled to said second link proximal end; and a right second link arm coupled to said second link proximal end (see Fig. 130 showing the distal closure tube 6042 having a right and left link arm that connect the distal end of the distal closure tube 6042 to the proximal end), wherein said left second link arm is spaced from said right second link arm (see Fig. 130 showing the first and second arms of the distal closure tube 6042 are spaced apart from one-another) and wherein said left second link arm and said right second link arm are pivotally coupled to said end effector frame assembly by an end effector link pin (see Fig. 27 showing a pivotal connection between 2027 on 2024 and 2045 on 2042, see also Paragraphs 222-223 355 – noting that end effector 6012 is similar to end effector 20212 unless otherwise stated. End effector link pins are seen to be the pins on the tab 2027 in Fig. 27, seen to be the same connection on tab 6027 which couple the entire distal closure tube 6042 (including the arms) to the tab)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 7-10, 12, 15-17 and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Spivey (US 2012/0199632 A1) in view of Taniguchi (US 2004/0193212 A1)
Regarding claim 7, Spivey discloses all limitations of the invention of claim 2. Spivey further discloses a drive member (closure portion of the elongated shaft assembly 2008 on spine assembly 2047, see Paragraph 374), that applies a drive motion to the surgical end effector (see Paragraphs 374) 
However, while Spivey discloses a drive member that is responsible for opening the anvil (see Paragraph 355 and 358), Spivey does not expressly disclose wherein said drive member extends between said right proximal link and said left proximal link.
However, in the same field of endeavor, namely grasping surgical instruments with jaws capable of deflecting along an axis transverse to the longitudinal axis, Taniguchi teaches an end effector manipulation rod (51, see Fig. 4B) that extends between two opposing proximal ends of a proximal link 24 (see Figs. 3A and 4B) and causes the end effector jaws to pivot between an open and closed configuration (see Paragraphs 88-89) to open the end effectors to any desired angle (see Paragraph 89)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the drive system of Spivey that open and closes the end effector jaws to include the end effector manipulation rod as taught and suggested by Taniguchi to, in this case, open the end effectors to any desired angle (see Paragraph 89).
Regarding claim 8, the combination of Spivey and Taniguchi disclose the invention of claim 7, Spivey further discloses wherein said drive motion comprises a rotary drive motion (as anvil begins to open, the jaws are actuated away from one-another in a direction not wholly in the axial direction as anvil can move transverse to the longitudinal axis which is seen to comprise at least a partially rotary drive motion, see Fig. 127)
Regarding claim 9, the combination of Spivey and Taniguchi disclose the invention of claim 7, Spivey as modified by Taniguchi further disclose wherein said drive motion comprises an axial drive motion (see Taniguchi Paragraphs 88-89 mentioning end effector manipulation rod is moved linearly along the shaft axis)
Regarding claim 10, the combination of Spivey and Taniguchi disclose the invention of claim 7, Spivey as modified by Taniguchi further disclose wherein said drive motion comprises: a first rotary drive motion (as anvil begins to open, the jaws are actuated away from one-another in a direction not wholly in the axial direction as anvil can move transverse to the longitudinal axis which is seen to comprise at least a partially rotary drive motion, see Spivey Fig. 127, see also Taniguchi Paragraph 118 mentioning where the end effector manipulation rod is capable of rotation when the end effector is rotated); and a second axial drive motion (see Taniguchi Paragraphs 88-89 and 122 mentioning end effector manipulation rod is moved linearly along the shaft axis)
Regarding claim 12, the combination of Spivey and Taniguchi disclose the invention of claim 1, Spivey further discloses wherein said surgical end effector further comprises: a first jaw pivotally supported on said end effector frame assembly (anvil 6024, see Fig. 127 showing anvil pivoting into an open configuration, see also Paragraph 358 mentioning the anvil is capable of opening); and a second jaw (component 6022, see Fig. 127) 
However, Spivey does not expressly disclose wherein the second jaw is pivotally supported relative to said first jaw, wherein said first jaw and said second jaw are pivotable relative to each other between an open position and a closed position upon axial control motions applied to one of said first jaw and said second jaw.
However, Taniguchi further teaches opening/closing pins 9A and 10A (see Fig. 6, see also Paragraphs 66, 77 and 88) to allow the first and second jaw to pivot on the opening/closing pin with respect to the end effector base (see Paragraphs 66, 77 and 88)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the connect of the component of Spivey to include the attachment and actuation features (opening/closing pins 9A and 10A) as taught and suggested by Taniguchi to, in this case, allow the first and second jaw to pivot on the opening/closing pin with respect to the end effector base (see Taniguchi Paragraphs 66, 77 and 88)
Regarding claim 15, Spivey discloses: A surgical instrument (see Fig. 127), comprising: a surgical end effector (end effector 6012, see Fig. 127) comprising: an end effector frame assembly (tab 6027 attaching the end effectors 6012 to the closure tube 6042, see Fig. 127); a first jaw pivotally coupled to said end effector frame assembly (anvil 6024, see Fig. 127); and a second jaw (component 6022, see Fig. 127), and wherein said surgical instrument further comprises: a proximal shaft segment defining a shaft axis (proximal closure tube 6040, see Fig. 127), wherein said proximal shaft segment is attached to said end effector frame assembly by an articulation system, (elongated shaft assembly 6008, seen to comprise closure tube assembly 6009, see Figs. 129-130, see also Paragraph 356)  wherein said articulation system is configured to facilitate articulation of said end effector frame assembly relative to said proximal shaft segment about an articulation axis that is transverse to said shaft axis (see Paragraph 356 mentioning the closure tube assembly 6009 allows the end effector to be deflected along an axis transverse to the longitudinal axis), wherein said articulation system comprises: a first right L-shaped proximal link (distal closure tube 6043, Examiner’s Diagram of see Fig. 130_Proximal above showing the distal closure tube 6043 having an L-shape) comprising: a first right link proximal end pivotally coupled to said proximal shaft segment (see Examiner’s Diagram of Fig. 130_above below illustrating wherein the first link has a proximal end that is able to pivot about pin designated “Proximal Link Pivot Pin”); and a first right link distal end (see Examiner’s Diagram of Fig. 130_Proximal above), and wherein said articulation system further comprises: a left L-shaped proximal link (distal closure tube 6043, see Examiner’s Diagram of see Fig. 130_Proximal above showing the distal closure tube 6043 having an L-shape, seen to be a similar shape on each opposing side) comprising: a left link proximal end pivotally coupled to said proximal shaft segment (see Examiner’s Diagram of Fig. 130_Proximal above, seen to pivot about “Proximal Link Pivot Pin”); and a left link distal end (see Examiner’s Diagram of Fig. 130_Proximal above), and wherein said articulation system further comprises a second distal link (distal closure tube 6042, see Fig. 130), comprising: a second distal link proximal end pivotally coupled to said first right link distal end (see Examiner’s Diagram of 130_Distal above showing second link proximal end coupled to first link distal end at pin labeled as “Distal Link Coupled to Proximal Link”)  and said left link distal end (see Examiner’s Diagram of 130_Distal above showing second link proximal second end coupled to first link distal end at pin labeled as “Distal Link Coupled to Proximal Link”) and said end effector frame assembly (see Fig. 27 showing a pivotal connection between 2027 on 2024 and 2045 on 2042, see also Paragraphs 222-223 355 – noting that end effector 6012 is similar to end effector 20212 unless otherwise stated. End effector link pins are seen to be the pins on the tab 2027 in Fig. 27, seen to be the same connection on tab 6027 which couple the entire distal closure tube 6042 (including the arms) to the tab); and a second link distal end (see Examiner’s Diagram of Fig. 130_Distal below indicating the distal end of the second link as “Distal Link”), and wherein said articulation system further comprises an axially movable articulation actuator (articulation cables 6146, 6150, 6152 and 6144, see Fig. 128, see also Paragraph 361), wherein said axially movable articulation actuator operably interfacing interfaces with said first right L-shaped proximal link at a location between said first right link proximal end and said first right link distal end to apply articulation motions thereto (see Fig. 128 showing the articulation cables extending between the first link proximal and distal ends to apply articulation motions thereto), wherein said axially movable articulation actuator operably interfaces with said left L- shaped proximal link at another location between said left link proximal end and said left right link distal end to apply articulation motions thereto (see Fig. 128 showing the articulation cables extending between the first link proximal and distal ends to apply articulation motions thereto)
However, while Spivey discloses a drive mechanism that is responsible for opening the anvil (see Paragraph 355 and 358) Spivey does not expressly disclose wherein said drive member extends between said right proximal link and said left proximal link, wherein said drive member is coupled to said second jaw to apply said axial control motions thereto, wherein the second jaw pivotally coupled to said first jaw, wherein said first jaw and said second jaw are pivotally movable between an open position and a closed position upon application of axial control motions to said second jaw.
However, in the same field of endeavor, namely grasping surgical instruments with jaws capable of deflecting along an axis transverse to the longitudinal axis, Taniguchi teaches a distal link (end effector base 23, see Fig. 3A) that is pivotally coupled to an end effector base (proximal portion of the end effector that is housed within end effector base shown in Figs. 3A-3B) about opening/closing pins 9A and 9B (see Paragraphs 77 and 88) to allow the first and second bar to pivot on the opening/closing pin with respect to the end effector base (see Paragraph 77). This is interpreted to allow both jaws to pivot about the longitudinal axis. Taniguchi further teaches an end effector manipulation rod (51, see Fig. 4B) that extends between two opposing proximal ends of a proximal link 24 (see Figs. 3A and 4B) and causes the end effector jaws to pivot between an open and closed configuration (see Paragraphs 88-89) to open the end effectors to any desired angle (see Paragraph 89)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the distal closure tube 6042 of Spivey to include the opening/closing pins and thereby the proximal connection portion of the jaw assembly as well as the end effector manipulation rod as taught and suggested by Taniguchi to, in this case, allow the first and second bar to pivot on the opening/closing pin with respect to the end effector base to any desired angle (see Taniguchi Paragraphs 77 and 89). This is understood to additionally allow both jaws of Spivey to pivot open/close rather than only the anvil 6024.
Regarding claim 16, the combination of Spivey and Taniguchi disclose the invention of claim 15, Spivey further discloses wherein said distal link is U-shaped (see Examiner’s Diagram of Fig. 130_U-Shape above showing the proximal end of the distal link comprising a U-shape)
Regarding claim 17, the combination of Spivey and Taniguchi disclose the invention of claim 15, Spivey further discloses wherein said proximal shaft segment comprises: a proximal outer shaft tube defining an outer diameter (proximal closure tube 6040, see Fig. 127); and a proximal retainer member protruding distally from a distal end of said proximal outer shaft tube (pivot link 6044L, see Fig. 130 showing the pivot link extending distally from the proximal shaft segment), wherein said proximal retainer member is pivotally coupled to said end effector frame assembly to facilitate articulation of said end effector frame assembly relative to said proximal retainer member about said articulation axis (see Paragraph 357 mentioning wherein the pivot link is used as a connection for distal closure tubes to be able to pivot the end effector), wherein said right link proximal end is pivotally coupled to said proximal retainer member (see Fig. 130 showing the distal closure tube 6043 attached to the pivot link by a pivot pin), and wherein said left link proximal end is pivotally coupled to said proximal retainer member (see Fig. 130 showing the distal closure tube 6043 attached to the pivot link by a pivot pin)
Regarding claim 19, the combination of Spivey and Taniguchi disclose the invention of claim 17, Spivey further discloses wherein said right L- shaped proximal link and said left L-shaped proximal link do not extend outward beyond said outer diameter of said proximal outer shaft tube (see Fig. 130 showing the distal closure tubes do not extend beyond the outer diameter of the proximal closure tube)
Regarding claim 20, the combination of Spivey and Taniguchi disclose the invention of claim 17, Spivey further discloses wherein said right L-shaped proximal link defines a right radiused outer surface located between said right proximal link proximal end and said right proximal link distal end, and wherein said left L-shaped proximal -6-312344211.1Application Serial No. 16/885,820 Amendment dated April 25, 2022 link defines a left radiused outer surface located between said left proximal link proximal end and said left proximal link distal end (see Examiner’s Diagram of Fig, 130_Proximal above showing the right and left proximal links each define a radiused outer surface between the proximal link ends)
Claim(s) 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spivey (US 2012/0199632 A1) in view of Shelton (US 2016/0367255 A1)
Regarding claim 21, Spivey discloses: A surgical instrument (see Fig. 127), comprising: a surgical end effector (end effector 6012, see Fig. 127); a shaft assembly defining a shaft axis (proximal closure tube 6040, see Fig. 127); an articulation joint coupling said surgical end effector to said shaft assembly (elongated shaft assembly 6008, seen to comprise closure tube assembly 6009, see Figs. 129-130, see also Paragraph 356), wherein said articulation joint comprises: a right proximal link (see Examiner’s Diagram of Fig. 130_Proximal illustrating the right proximal link) comprising a right L-shaped link body comprising a first right link leg portion and a second right link leg portion non-movably extending from the first right link leg portion to define a right link corner portion therebetween (see Examiner’s Diagram of Fig. 130_Proximal illustrating an L-shaped portion having two opposing distal legs that define a corner between the distal legs and the main cylindrical proximal body); a left proximal link comprising a left L-shaped link body comprising a first left link leg portion and a second left link leg portion non-movably extending from the first left link leg portion to define a left link corner portion therebetween (see Examiner’s Diagram of Fig. 130_Proximal above illustrating an L-shaped portion of the distal closure tube 6043, seen to comprise two L-shaped portions on opposing sides of the longitudinal axis); a proximal link pin coupled to said right link corner portion and said left link corner portion (see Examiner’s Diagram of Fig. 130_Proximal above showing a link pin in the region of the corner of the L-shaped portion of the proximal links); an axially movable articulation actuator (articulation cables 6146, 6150, 6152 and 6144, see Fig. 128, see also Paragraph 361) operably interfacing with said proximal link pin to apply articulation motions thereto (see Fig. 128 showing the articulation cables extending between the first link proximal and distal ends of the distal closure tubes 6042 and 6043) to apply articulation motions thereto) ; and a second link (distal closure tube 6042, see Fig. 130), pivotally coupled to said surgical end effector and said right proximal link and said left proximal link (see Figs. 128 and 130 showing the distal closure tube 6042 is attached pivotally to distal closure tube 6043 via pin 6122. See Fig. 27 showing a pivotal connection between 2027 on 2024 and 2045 on 2042, see also Paragraphs 222-223 355 – noting that end effector 6012 is similar to end effector 20212 unless otherwise stated. End effector link pins are seen to be the pins on the tab 2027 in Fig. 27, seen to be the same connection on tab 6027 which couple the entire distal closure tube 6042 (including the arms) to the tab)
However, while Spivey discloses wherein the distal arms of the distal closure tube 6043 are pivotally attached by pivot pins 6122 as shown in Fig. 128 and 130, Spivey does not expressly disclose wherein the pivot pin extends between the two opposing arms.
However, in the same field of endeavor, Shelton teaches a pivot pin 2213 that is formed on the distal end of a spline that is configured to be rotatably received within a pivot hole formed in the end effector mounting member. Such arrangement facilitates pivotal travel (i.e., articulation) of the elongate channel relative to the distal spine about an articulation axis B-B defined by the pivot hole and the pin (see Paragraph 279). The single pivot pin is seen to provide no benefit over a pair of pivot pins as disclosed in application’s specification and a person of ordinary skill in the art would be able to choose between the two types of pins interchangeably to obtain the same pivotal benefit.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the pivot pins of Spivey to be substituted for a single pivot pin as taught and suggested by Shelton to facilitate pivotal travel (i.e., articulation) of the elongate channel relative to the distal spine about an articulation axis B-B defined by the pivot hole and the pin (see Shelton Paragraph 279)
Regarding claim 22, the combination of Spivey and Shelton disclose the invention of claim 21, Spivey further discloses wherein said first right link leg portion defines a right proximal link end (see Fig. 130 showing the first right link leg portion defines a right proximal link end), wherein said second right link leg portion defines a right distal link end (see Fig. 130 showing the first right link leg portion defines a right distal link end), wherein said first left link leg portion defines a left proximal link end (see Fig. 130 showing the first left link leg portion defines a left proximal link end), wherein said second left link leg portion defines a left distal link end (see Fig. 130 showing the first left link leg portion defines a left distal link end), and wherein said second link is pivotally coupled to said right distal link end and said left distal link end (see Examiner’s Diagram of Fig. 130_Proximal above showing the second link is pivotally coupled to both links of the first link segment by a pivot pin)
Regarding claim 23, the combination of Spivey and Shelton disclose the invention of claim 22, Spivey as modified my Shelton further discloses a distal link pin coupled to said right distal link end and said left distal link end (pivot pin 2213 of Shelton as incorporated into the device of Spivey is seen to extend between both distal link ends), wherein said distal link pin extends between said right distal link end and said left distal link end, and wherein said second link is pivotally coupled to said distal link pin (pivot pin 2213 of Shelton as incorporated into the device of Spivey is seen to extend between both distal link ends)
Regarding claim 24, the combination of Spivey and Shelton disclose the invention of claim 23, Spivey further discloses wherein said second link comprises: a second link proximal end pivotally journaled on said distal link pin (distal closure tube 6042 comprises a proximal end that is pivotable with respect to the pivot pin 2213 of Shelton as incorporated into the device of Spivey as shown in Fig. 130 wherein both distal closure tubes are seen to pivot about the illustrated pins); a right second link arm protruding from said second link proximal end and pivotally coupled to said surgical end effector (see Examiner’s Diagram of Fig. 13_Distal above showing the second link having a pair of arms that protrude from the second link proximal and are pivotally coupled to the end effector by pivot pins on the proximal arms of the second link); and a left second link arm protruding from said second link proximal end and pivotally coupled to said surgical end effector (see Examiner’s Diagram of Fig. 13_Distal above showing the second link having a pair of arms that protrude from the second link proximal and are pivotally coupled to the end effector by pivot pins 6124 on the proximal arms of the second link)
Regarding claim 25, the combination of Spivey and Shelton disclose the invention of claim 24, Spivey further discloses wherein said surgical end effector comprises an end effector frame (tab 6027 attaching the end effectors 6012 to the closure tube 6042, see Fig. 127), wherein said end effector frame comprises: a right upstanding side (right lateral side of tab 6027, see Fig. 127); and a left upstanding side spaced from said right upstanding side (left lateral side of tab 6027, see Fig. 127), wherein said right second link arm is pivotally coupled to said right upstanding side, and wherein said left second link arm is pivotally attached to said left upstanding side (see Fig. 27 showing a pivotal connection between 2027 on 2024 and 2045 on 2042, see also Paragraphs 222-223 355 – noting that end effector 6012 is similar to end effector 20212 unless otherwise stated. End effector link pins are seen to be the pins on the tab 2027 in Fig. 27, seen to be the same connection on tab 6027 which couple the entire distal closure tube 6042 (including the arms) to the tab)
Regarding claim 26, the combination of Spivey and Shelton disclose the invention of claim 25, Spivey further discloses wherein said right upstanding side and said left upstanding side define a U-shaped cradle (see Fig. 27 showing right and left upstanding side with a top side that joins both upstanding sides together to form a U-shape cradle, seen to be consistent will all embodiments unless otherwise stated).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spivey (US 2012/0199632 A1) in view of Taniguchi (US 2004/0193212 A1) as applied to claim 10, further in view of Shelton (US 2016/0367255 A1)
Regarding claim 11, the combination of Spivey and Taniguchi disclose all limitations the invention of claim 10.
However, the combination does not expressly disclose wherein said drive member comprises a flexible shaft assembly.
However, in the same field of endeavor, namely surgical grasping devices having jaws deflectable along an axis transverse to the longitudinal axis, Shelton discloses a longitudinally movable firing beam extends through the articulation joint (interpreted to be while in any configuration)  and is selectively axially movable from a starting position to an ending position within the surgical end effector (see Paragraph 385). This is interpreted to mean that the firing beam is able to move across the articulation joint without breaking due to deflection of the joint.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the end effector manipulation rod of Taniguchi as incorporated into the device of Spivey to include the flexible properties as taught and suggested by Shelton to, in this case, allow the firing beam to extend over the articulation joint (interpreted to be while in any configuration) and move axially from a starting position to an ending position within the surgical end effector (see Shelton Paragraph 385)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 5330502 A to Hassler, and US 2018/0206904 A1 to Felder and US 2012/0226266 A1 to Ghosal all disclose surgical grasping devices having a deflectable end effector
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771